Citation Nr: 1760058	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to higher ratings for migraine headaches, evaluated as 30 percent disabling prior to March 22, 2017, and 50 percent disabling since.

2. Entitlement to a higher rating for chondromalacia patellae of the right knee, evaluated as 10 percent disabling.

3. Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board remanded these matters to the agency of original jurisdiction (AOJ) for further evidentiary development.

In an April 2015 rating decision, the RO granted service connection and separate ratings for moderate instability and limitation of extension of the right knee.  Insofar as higher ratings are available for the right knee disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2017, the Board remanded these matters to the AOJ for further evidentiary development.

In a July 2017 rating decision, the RO increased the evaluation assigned to migraine headaches to 50 percent, effective May 22, 2017.  As a higher rating is available for this disability, it remains on appeal.  See AB, 6 Vet. App. at 39.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pertinent to the service connection for residuals of a TBI claim, the Veteran was afforded a VA examination in May 2017.  Based on findings of cognitive issues, the examiner recommended and scheduled the Veteran for a VA neuro-psychological examination to determine whether his cognitive issues are related to TBI or other origins, such as mental health.  The examiner also stated that he would provide an addendum if the recommended examination changed his opinion.  However, a VA neuro-psychological examination report and addendum are not associated with the claims file. 

The AOJ did not comply with February 2017 remand directives that instructed the AOJ to readjudicate the claims and issue a supplemental statement of the case (SSOC).  VA added VA records to the claims file, not the Veteran, thus waiver provisions of 38 C.F.R. § 20.1304(c) (2017) are not for application.  As the AOJ did not readjudicate the claims, in accordance with prior remand directives, this violates Stegall v. West, 11 Vet. App.268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the VA neuro-psychological examination report, referenced in the May 2017 VA TBI examination report, with the claims file.  If the Veteran has not been afforded the compensation and pension neuro-psychological examination, ensure that he is afforded the examination and a report of the examination is associated with the claims file.

2. After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the May 2017 VA TBI examiner.  If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate examiner based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the examiner designated to provide the addendum opinion.

The examiner must review the claims file in conjunction with offering the requested opinions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The VA examiner is requested to opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran has current residuals of TBI that were caused by his military service.

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, to include the VA neuro-psychological examination report.  

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

3. After undertaking any other development deemed appropriate, the AOJ must readjudicate the claims on appeal.  If any benefit sought is not granted in full, the AOJ must furnish to the Veteran and his representative a SSOC and afford an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




